Case 1:20-mc-00010-PDW Document 3 Filed 12/28/20 Page 1 of 1

tos .

wee

SENDER: COMPLETE THIS SECTION

  
 

  

COMPLETE THIS SECTION ON DELIVERY

xDPRreTery Sie

CO Addressee

  

™ Complete items 1, 2, and 3,

@ Print your name and address on the reverse
so that we can return the card to you.

 

 

 

M Attach this card to the back of the mailpiece, B. Regeived by Printed Name) G, Date of pelivery
or on the front if space permits. cA °C Z 0
1. ,Article Addressed to: D. Is delivery address different from item 1? LI Yes
3 so arol P. Lizbouws+ z If YES, enter delivery address below: CJ No
AT Lard DEMcos of Michore
DS. Ross

Dine GYand Centeat Place

GO East Y2nF sy 4,
New Yor, SY lOue? 47% Plooy

 

 

 

 

 

 

3. Service Type O Priority Mail Express®
1 Adult Signature Restricted Delivery oO He istered Mail Restricted
- rex Certifi ied Mall® livery
9590 9402 4584 8278 6248 91 C Certfied Mal Resticted Devery “SLRetum Receipt for
0 Collect on Delivery au
| 2. Article Number (Transfer from service label) __ ‘| © Collect on Delivery Re Restricted Delivery a Sanaie Confaton
(POLS LL3O OOOL F790 S2LB ——_finewiccadaivey® —— ” Resticed Dee

 

 

; PS 3 Form 3811, uly 2c 2015 PSN 7530-02-000-9058 Domestic Return Receipt
